DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

Allowable Subject Matter
Claims 1-3, 5, 7-10, 17, 19, 21-23, 26-28 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first encapsulant encapsulating the first surface of the carrier and the number of first interposers,
a second encapsulant encapsulating the second surface of the carrier; and
a second interposer stacked on two or more first interposers, wherein the second interposer has a fifth surface facing the first surface of the carrier and encapsulated by the first encapsulant,
wherein a portion of the first surface of the carrier is free from encapsulated by the first encapsulant and wherein a first component is disposed on the portion of the first surface of the carrier which is free from encapsulated by the first encapsulant”.

 Regarding claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a component disposed on the first surface of the carrier; and
a first encapsulant encapsulating the component, the first surface of the carrier and the first interposer,
wherein the second interposer has a third surface facing the first surface of the carrier and a first component is mounted on the third surface the second interposer, wherein a portion of the fist surface of the carrier is free from encapsulated by the first encapsulant and wherein the component is disposed on the portion of the first surface the carrier which is free from encapsulated by the first encapsulant”.

Regarding claim 28, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first encapsulant the fist surface of the carrier and the number of first interposers; and
a second encapsulant encapsulating the second surface of the carrier;
wherein a portion of the first surface of the carrier is free from encapsulated by the first encapsulant and wherein a component is disposed on the portion of the first surface of the carrier which is free from encapsulated by the first encapsulant”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895